Mb. Justice Audrey
delivered the opinion of the court.
The complaint against Balbina Rodriguez charged her with using in her grocery business a half-pound weight which after being tested turned out to weigh 216 grams and as the standard pound is 453 grams, that weight was 10 grams short of the half-pound, which is in excess of the tolerance established by the Executive Secretary of Porto Rico for such weights as the one referred to in the complaint.
The appellant alleges that the complaint does not state facts sufficient to constitute an offense and she is right, because, as it is therein stated that the half-pound weight for the use of which the appellant was being prosecuted was 10 grams short, “which is in excess of the tolerance established by the Executive Secretary of Porto Rico for such weights as the one referred to in the complaint,” the complaint should have stated the amount of the tolerance allowed in that class of weights so that the court might know from the complaint that it was in excess of the tolerance allowed, for it could not take judicial notice of that tolerance, as has been held in People v. Garau, 29 P.R.R. 970, and People v. Mulero, 32 P.R.R. 827.
Por the foregoing reason the judgment appealed from must be reversed and the defendant discharged.
Mr. Justice Wolf took no part in the decision of this case.